Citation Nr: 0428292	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-03 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of left knee injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which determined an increased rating evaluation was not 
warranted for the veteran's service-connected left knee 
disability.   


FINDING OF FACT

The veteran's left knee demonstrates full range of motion, 
intact ligament function and stable joints, no sign of 
inflammation or local tenderness, and normal gait, with 
subjective complaints of pain and swelling.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
left knee injury have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), (Pelegrini 
I), the United States Court of Appeals for Veterans Claims 
(Court) discussed the statutory requirement in 38 U.S.C.A. 
§ 5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  However, Pelegrini I has 
been withdrawn and replaced by Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  Pelegrini II likewise points 
out the requirement for VCAA notice prior to an unfavorable 
AOJ decision.  

With respect to VA's duty to notify, correspondence to the 
appellant dated in July 2003 informed him of the elements 
needed to substantiate his claim for an increased evaluation 
for his service-connected disability.  In accordance with the 
requirements of the VCAA, this letter informed the appellant 
what evidence and information VA would be obtaining.  It 
further explained that VA would make reasonable efforts to 
help him get evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The appellant was advised to send 
VA any relevant evidence in his possession.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

While the VCAA notice was not provided prior to the September 
2002 adjudication of this claim, VCAA-compliant notice was 
later accomplished, together with proper subsequent VA 
process.  The record discloses the appellant was given every 
opportunity to submit or identify relevant records in further 
support of his claim.  In this regard, the appellant advised 
the RO in June 2003 he had no additional evidence in support 
of his claim.  In view of this, the appellant is not 
considered prejudiced by any defect in the timing of the VCAA 
notice.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him concerning treatment for his claimed disabilities.  There 
is no indication of any outstanding records, identified by 
the appellant, which have not been obtained.  The Board is 
satisfied that its duty has been met and that VA has made 
reasonable efforts to obtain records identified by the 
appellant.  The Board concludes that additional development 
action by the RO is not warranted with respect to the issue 
on appeal.  

As discussed above, in this case, the RO substantially 
complied with the VCAA's notification requirements and 
informed the appellant of the information and evidence needed 
to substantiate his claim for service connection.  The Board 
finds that actions undertaken by VA to assist the appellant 
in the development of his appeal are sufficient.  Under the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
VA has satisfied its duties to inform and assist the 
appellant. 

Increased Evaluation

By rating decision dated in June 1998, service connection was 
established for residuals of left knee injury for which a 
noncompensable rating evaluation was assigned effective from 
September 10, 1992.  At that time, the evidence showed some 
tenderness along the medial aspect of the knee, with full 
range of motion and an absence of ligament abnormality or 
degenerative joint disease on x-ray and magnetic resonance 
imaging (MRI) studies.  Subjectively, the veteran reported 
symptoms of pain.  The 0 percent rating evaluation has 
remained in effect since that time.

More recently, in January 2002, the veteran requested an 
increased evaluation for his service-connected left knee 
disability.  

The veteran was afforded VA examination in August 2002.  At 
that time, he presented with complaints of pain associated 
with the left knee of varying intensities.  In this context, 
he reported moderate pain in the morning, lasting two to 
three hours in duration, and occasionally lasting throughout 
the day.  He also reported increased pain following any 
activity, to include walking.  The veteran described the 
severity of his daily knee pain as measuring a three or four 
on a 10-point scale.  The veteran reported additional 
symptoms of weakness with traversing an incline, and episodes 
of swelling occurring three to four times a month.  The 
veteran uses over-the-counter medication for pain relief.  He 
reported he was issued a knee brace, although he was not 
observed to be wearing the brace upon presentment for 
examination.  The examiner noted the veteran denied having 
flare-ups, but described difficulty moving about at times 
because of knee discomfort as well as being unable to play 
with his children.  The examiner found no indication of 
episodes of dislocation or recurrent subluxation, or 
constitutional symptoms of inflammatory arthritis.

Physical examination revealed range of motion of 0 degree 
extension to 140 degrees flexion.  The examiner noted the 
knee was stable to varus and valgus motion.  Anterior and 
posterior Drawer and McMurray tests yielded negative results.  
The examiner noted no objective evidence of painful motion, 
effusion, weakness, tenderness to palpation, redness, heat, 
abnormal movement, or guarding of movement associated with 
the left knee.  There was no indication of unusual shoe wear 
pattern observed.  X-ray studies of the knee were normal and 
revealed no evidence of fracture or dislocation, or 
arthritis.  In his assessment, the examiner noted examination 
showed no clinical or radiological evidence of osteoarthritis 
or other arthropathy of the left knee. 

In connection with this claim, the veteran has reported he 
experiences daily pain, swelling, and numbness.  The Board 
has carefully considered the veteran's contention that the 
present assigned rating does not adequately reflect the 
degree of impairment associated with his service-connected 
disability.  In this regard, the Board notes that lay 
statements are considered competent evidence when describing 
symptoms of a disease or disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). Notwithstanding, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.10.  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Further, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  

The veteran's left knee disability is currently evaluated by 
analogy to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See generally 38 C.F.R. § 4.20.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
contemplated for slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned for 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is assigned for severe symptoms.  Under 
Diagnostic Code 5257, a 30 percent evaluation is the highest 
rating available.  Id.  The United States Court of Appeals 
for Veterans Claims (Court) has held that Diagnostic Code 
5257, in and of itself, is not predicated upon loss of 
motion, and thus, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition to the foregoing, the Board also finds the 
provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 to be potentially 
applicable to the veteran's left knee disability.  Those 
diagnostic codes address limitation of flexion and extension 
of the knee, respectively.  Under Diagnostic Code 5260, where 
flexion is limited to 60 degrees, a noncompensable evaluation 
is assigned.  A 10 percent evaluation is contemplated where 
flexion is limited to 45 degrees, and a 20 percent evaluation 
is warranted where flexion is limited to 30 degrees.  A 30 
percent evaluation, the highest rating available under 
Diagnostic Code 5260, is contemplated where flexion is 
limited to 15 degrees.  Id.

Under Diagnostic Code 5261, where extension is limited to 5 
degrees, a noncompensable evaluation is contemplated.  
Assignment of a 10 percent evaluation is contemplated where 
extension is limited to 10 degrees, and a 20 percent 
evaluation is assigned where extension is limited to 15 
degrees.  For assignment of a 30 percent evaluation, 
extension must be limited to 20 degrees, and a 40 percent 
evaluation is assigned where extension is limited to 30 
degrees.  Extension limited to 45 degrees warrants assignment 
of a 50 percent evaluation. Under Diagnostic Code 5261, a 50 
percent evaluation is the highest rating available.  Id.

Ankylosis of the knee and impairment of the tibia (malunion 
and nonunion) are evaluated under the provisions of 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5256 and 5262, respectively.  
However, the veteran's left knee disability has not been 
shown to involve symptomatology consistent with those 
disorders.  Accordingly, inasmuch as the veteran's left knee 
has not been shown to be ankylosed, and no impairment 
characterized by either malunion or nonunion of the tibia and 
fibula, has been shown, such diagnostic codes will not be 
further discussed here.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by x-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

The VA General Counsel has held that a separate evaluation is 
to be assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010 for arthritis in cases in which the veteran is shown 
to have instability of the knee in addition to arthritis.  By 
opinions set forth at VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 
the VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 or 5010, and 5257.  The General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis (VAOPGCPREC 
23-97).  Further, by VAOPGCPREC 9-98, the General Counsel 
determined that even in situations in which the claimant has 
full but painful range of motion, a separate compensable 
rating for arthritis under Diagnostic Codes 5003 and 5010, 
with application of 38 C.F.R. § 4.59 would still be 
available.

After applying the applicable rating criteria to the evidence 
of record, the Board concludes that the currently assigned 0 
percent disability rating for the veteran's left knee 
disability is appropriate.  The Board also finds that the 
preponderance of the evidence is against assignment of a 
compensable rating under any diagnostic code. As discussed, 
the veteran has no objectively demonstrated symptomatology, 
rather his knee disability is productive of complaints of 
pain.  

The Board further finds that the evidence does not support a 
separate evaluation for arthritis pursuant to the opinions 
promulgated by the VA General Counsel.  In this regard, x-ray 
studies on VA examination revealed the knee to be within 
normal limits and arthritis was not diagnosed.  As indicated, 
the veteran exhibits full range of motion and therefore lacks 
even noncompensable limitation of motion under Diagnostic 
Codes 5260 or 5261.  Consequently, a separate rating for 
arthritis is not warranted in this case.

The Board concludes, therefore, the currently assigned 0 
percent disability evaluation is appropriate.  

Finally, the Board notes that the veteran requested the RO to 
again review the results of earlier (February 1999) MRI 
studies in conjunction with its evaluation of the assigned 
rating evaluation for the left knee disability.  

The record discloses these diagnostic results were considered 
in conjunction with the June 1998 rating decision.  The 
record shows the veteran thereafter requested these MRI 
films.  By letter dated in June 1999, the RO advised him that 
jurisdiction of such requests lie with the VA Medical Center 
and referred him to that facility for consideration of his 
request.

In conjunction with his appeal of the September 2002 rating 
decision, the veteran again submitted a request to the RO for 
copies of the MRI films of his left knee, and asked that this 
matter not be certified to the Board prior to his receipt of 
the requested films.  Inasmuch as the record confirms the RO 
advised the veteran concerning the appropriate entity to whom 
such requests are properly submitted, and since this evidence 
was previously considered by the RO in its evaluation of the 
service-connected disability, the Board finds no basis to 
remand this matter on the basis of the veteran's more 
recently submitted request for MRI films. 

ORDER

An increased evaluation for residuals of left knee injury is 
denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



